IS 44 (Rev 08/16)

CIVIL COVER SHEET

lhe JS 44 crvil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SKE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

lerk of Court for the

 

lL.
In

as Owner of the Motor Vessel M/V QUATRO, MD8540 AR, for
Exoneration from or Limitation of Liability
(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

) PLAINTIFFS

(¢) Attorneys (firm Name, Address, and Telephone Number)
Robert L, Ferguson, Jr., Ferguson, Schetelich & Ballew, P.A., Bank of
America Center, Suite 1401, 100 South Charles Street, Baltimore, MD
21201 / (410) 837-2200

a
(?), matter of Chesapeake Marine Tours, Inc. dba Watermark Cruises,

DEFENDANTS

NOTE;

Attorneys (/f Known)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (lace an "XV" in One Box Only)
(For Diversity Cases Only)

Tt US Government 43 Federal Question PT

Plamuffl (U.S. Gavernment Not a Party) Citizen of This State a
72 US Government 4 Diversity Citizen of Another State 0

Defendant (indicate Citizenship of Parties in fem LT)

Citizen or Subject of a qa
Foreign Country

 

 

IV. NATURE OF SUIT (Ptace an “x” in One Box Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Pisce an "x" in One Box for Plaintiff

and One Box for Defendant)

F DEF PTF DEF

| O 1 Incorporated or Principal Place O 4 oO4
of Business In This State

2 © 2 Incorporated and Principal Place o5 a5
of Business In Another State

3 O 3 Foreign Nation o6 O86

 

 

Click here for

 

 

 

 

   

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY
T 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 q
TV 120) Marine @ 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal o
T 130 Miller Act 7 315 Airplane Product Product Liability 0 690 Other 28 USC 157
140 Negotiable Instrument Liability 1 367 Health Care! o
TD 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |__PROPERTY RIGHTS | 9
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights oO
TIS) Medicare Act 7 330 Federal Employers’ Product Liability 7 830 Patent 0
T 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 840 Trademark o
Student Loans Pf 340 Marine Injury Product qo
(Excludes Veterans) 1 345 Marine Product Liability LA SOCIAL SECURITY
T 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395 ff) o
of Veteran's Benefits 1 350 Motor Vehicle O 370 Other Fraud Act 4 862 Black Lung (923) o
T 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending 0 720 Labor/Management 6 863 DIWC/DIWW (404(g) |
TV 190 Other Contract Product Liability O 380 Other Personal Relations © 864 SSID Title XVI
TV 195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act & 865 RSI (405(g)) qo
7 196 Franchise Injury © 385 Property Damage 0 751 Family and Medical o
7) 362 Personal Injury - Product Liability Leave Act qo
Medical Malpractice © 790 Other Labor Litigation qo
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS
7 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff Oo
7 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) Qo
YT 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate 0 871 IRS—Third Party
1 240 Torts to Land 1 443 Housing! Sentence 26 USC 7609
TV 245 Tort Product Liability Accommodations 0 530 General oO
7 290 All Other Real Property O 445 Amer, w’Disabilities -] 535 Death Penalty IMMIGRATION
Employment Other: 0 462 Naturalization Application
O 446 Amer. w/Disabilites -](0 540 Mandamus & Other |0) 465 Other Immigration
Other 550 Civil Rights Actions
0 448 Education O 555 Prison Condition
4 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Secunties/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

VY. ORIGIN (Piece an “X" in One Bax Only)

| 2 Removed from
State Court

Onginal
Proceeding

[ 3  Remanded from
Appellate Court

Cite the U.S. Civil Statute under which you are filin

46 U.S.C. §30501 et seq.; FRC
Brief description of cause:
Maritime Limitation of Liability Proceeding

[1 CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

VII, REQUESTED IN

O 4 Reinstated or
Reopened

Rule 9(h

(specify)

OS Transferred from
Another District

(Do not cite jurisdictional statutes unless diversity):

DEMAND $

1 6 Multidistrict
Litigation -
Transfer

1 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes TCNo
VIIl, RELATED CASE(S)
3 , dee HMNTrUCTONS):
IF ANY j JUDGE DOCKET NUMBER as
DATE 5 TU -
11/40/2020 A@R.
FOR OFFICE USE ONLY oe =:

 

RECEIPT 4 AMOUNT

APPLYING IFP

 

MAG. JUDGE
